Citation Nr: 1101540	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a lumbar spine disability (previously 
characterized as lumbosacral strain) has been received.

2.  Entitlement to an increased (compensable) rating for 
callus/neuroma of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1970.

In October 2005, the RO declined to reopen a claim for service 
connection for lumbosacral strain.  Although notified of the 
denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2006 rating decision in which the RO denied the 
Veteran's claim for a compensable rating for callus of the left 
foot, as well as declined to reopen a claim for service 
connection for lumbar spine disability (previously characterized 
as lumbosacral strain).  The Veteran filed a notice of 
disagreement (NOD) in December 2006.  A statement of the case 
(SOC) was issued in January 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2008.

In September 2010, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

The Board's decision addressing the request to reopen the claim 
for service connection for a lumbar spine disability (previously 
characterized as lumbosacral strain) is set forth below.  The 
claim for a compensable rating for callus/neuroma of the left 
foot is addressed in the remand following the order; that matter 
is being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  In an October 2005 rating decision, the RO declined to reopen 
a claim of service connection for lumbosacral strain; although 
notified of the denial in an October 2005 letter, the Veteran did 
not initiate an appeal.

3.  No new evidence associated with the claims file since the 
October 2005 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service connection 
for lumbar spine disability (previously characterized as 
lumbosacral strain), or raises a reasonable possibility of 
substantiating that claim.


CONCLUSIONS OF LAW

1.  The RO's October 2005 decision declining to reopen a claim 
for service connection for lumbosacral strain is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).

2.  As evidence received since the RO's October 2005 denial is 
not new and material, the criteria for reopening the claim for 
service connection for lumbar spine disability (previously 
characterized as lumbosacral strain) are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010) (as in effect for 
claims filed on and after August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received,  proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific 
to requests to reopen, the Veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 
2003).  However, VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such notice 
are not prejudicial to the claimant.  Id.

In this appeal, a September 2006 letter notified the Veteran that 
the claim for service connection for lumbosacral strain had been 
previously denied because the Veteran's back disorder was found 
to be a pre-existing condition and no evidence had been received 
to show that a back disorder was either incurred in or aggravated 
by military service, as well as that the RO needed new and 
material evidence to reopen this claim.  The letter specifically 
advised the Veteran that, in order to be considered material, the 
evidence must pertain to the reason his claim was previously 
denied.  It also informed the Veteran that, in order to be 
considered new and material, the evidence would have to raise a 
reasonable possibility of substantiating the claim, and could not 
simply be repetitive or cumulative of the evidence of record at 
the time of the previous denial.  

The September 2006 letter also provided notice to the appellant 
regarding what information and evidence was needed to satisfy the 
elements of the underlying claim for service connection, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  The letter also specifically informed the Veteran to submit 
any evidence in his possession pertinent to the claim.  It also 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Hence, the September 2006 
letter meets the Pelegrini, Dingess/Hartman, and Kent content of 
notice requirements.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's service 
treatment records (STRs), private treatment records, and VA 
outpatient treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his behalf.  
The Board also finds that no further RO action on this matter, 
prior to appellate consideration, is warranted.  

The Board acknowledges that the Veteran was not provided with a 
VA examination in response to his claim to reopen.  Under 38 
C.F.R. § 3.159(c)(4)(iii) (2010), however, providing a VA 
examination in a new and material evidence claim can only be 
considered if new and material evidence is actually presented or 
secured.  Because the Board herein finds that the new and 
material evidence to reopen the previously-denied claim has not 
been received, a VA examination is not warranted.  

The Board also notes that the Veteran is receiving Social 
Security Administration (SSA) benefits.  While SSA records are 
not controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  In this 
regard, the RO attempted to obtain these records in June 2009.  
The SSA responded noting that the records were unable to be 
located, and further attempts to locate these records would be 
futile.  Thus, the Board finds that the RO fulfilled its duty to 
assist in attempting to obtain the Veteran's SSA records, and 
that no further RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through notice of the RO, the Veteran has been 
notified and made aware of the evidence needed to substantiate 
this claim to reopen, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield v. Nicholson,  20 Vet. App. 539, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

As indicated above, the RO denied reopening the Veteran's claim 
for service connection for lumbosacral strain in October 2005.  
The evidence of record at the time consisted of the Veteran's 
STRs, private treatment records, and VA treatment records.

The basis for the RO's October 2005 denial of the petition to 
reopen the claim for service connection for lumbosacral strain 
was that the record did not contain any indication of permanent 
worsening of the Veteran's back disorder during service.  
Although notified of the denial in a letter that same month, the 
Veteran did not initiate an appeal of the October 2005 RO 
decision.  See 38 C.F.R. § 20.200.  The RO's October 2005 denial 
of the claim is therefore final as to the evidence then of 
record, and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim 
for service connection in May 2006.  Regarding petitions to 
reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted to 
agency decisionmakers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's 
October 2005 rating decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since October 2005 
includes VA treatment records, however, none pertain to the 
etiology of the Veteran's back disability (now assessed as 
involving  degenerative disk, and, possibly, joint disease).  
During the Veteran's September 2010 Board hearing, he admitted he 
had no medical opinion, evidence, or any type of medical comment 
tending to support a relationship between the Veteran's service 
and his current back problems.

The Board finds that, in this case, the additionally received 
medical evidence is "new" in the sense that it was not 
previously before agency decision makers.  However, as noted 
above, in the October 2005 denial, the RO essentially found that 
the evidence of record did not contain medical evidence that a 
current back disability was incurred in or aggravated by military 
service.  The additional medical evidence added to the record 
does nothing to change any such finding.

In sum, the medical evidence received since October 2005 still 
does not reflect that there exists a medical nexus between 
current back disability and service.  Thus, even if some of this 
evidence could, in a limited sense, be considered "new," none 
of the evidence is material because it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for lumbar spine disability (medical nexus to 
service) or provide a reasonable possibility of substantiating 
the claim.

The Board had also considered the lay assertions of the Veteran, 
as well those advanced by his representative, on his behalf, 
during the Board hearing and in various written documents of 
record.  A layperson is certainly competent to describe factual 
matters of which he or she has first- hand knowledge.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, without appropriate 
medical training and expertise, neither the Veteran nor his 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter, such as whether the 
Veteran has current lumbar spine disability that is medically 
related to his military service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on matters 
requiring medical knowledge).  Therefore, where, as here, 
resolution of the appeal turns on a medical matter that cannot be 
established by lay evidence, unsupported lay statements, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for lumbar spine 
disability (previously characterized as lumbosacral strain) are 
not met, and the October 2005 RO denial of the claim remains 
final.  See 38 U.S.C.A. § 5108  38 C.F.R. § 3.156..  As the 
Veteran has not fulfilled his threshold burden of submitting new 
and material evidence to reopen this finally disallowed claim, 
the benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for lumbar spine 
disability (previously characterized as lumbosacral strain 
lumbosacral strain is denied.


REMAND

The Board's review of the record reveals that further RO action 
on the claim for higher rating remaining on appeal is warranted.

The Veteran and his representative contend that the Veteran's 
service-connected callus/neuroma of the left foot is more severe 
than is reflected in the currently assigned noncompensable 
rating.  

During September 2010 hearing, the Veteran testified that his 
left foot disability has worsened since his last examination in 
August 2006.  Such statements, when considered in conjunction 
with the four-and-a-half year period since the last examination, 
suggests that a new examination is necessary.

Under these circumstances, and to ensure that the record includes 
sufficient medical findings to adequately assess the current 
nature and severity of the Veteran's service-connected left foot 
disability, the Board finds that the Veteran should be given 
another opportunity to undergo a more contemporaneous 
examination, with findings responsive to the applicable rating 
criteria.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  During 
the September 2010 hearing, the Veteran indicated his willingness 
to report to a VA examination, if needed.

Accordingly, the RO should arrange for the Veteran to undergo VA 
podiatry examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby notified that failure to 
report to any scheduled examination, without good cause, shall 
result in denial of the claim for increase.  See 38 C.F.R. 
§ 3.655(b) (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  Id.  If the Veteran fails 
to report to any scheduled examination(s), the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination(s) sent to him by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to under further examination, 
to ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should obtain and 
associate with the claims file all outstanding VA medical records 
from the Wilkes-Barre VA Medical Center (VAMC).  The claims file 
currently includes records from that facility dated up to 
November 17, 2006.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Here, the record contains VAMC treatment 
records through November 17, 2006.  Hence, the RO should obtain 
from the above-noted facility all outstanding records of VA 
treatment and/or evaluation of the Veteran's left foot since 
November 17, 2006.  The RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

The RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's letter to the Veteran should 
explain that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2010) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
remaining on appeal.  In adjudicating the claim, the RO should 
consider and discuss whether "staged rating" (assignment of 
different rating for different periods of time, based on the 
facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 
(2007), is warranted.  The RO should also address whether 
recharacterization of the Veteran's service-connected left foot 
disability is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.   The RO should obtain from the Wilkes-
Barre VAMC all outstanding pertinent records 
of evaluation and/or treatment of the 
Veteran, since November 17, 2006.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim remaining on appeal, that is not 
currently of record.

The RO should clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period). 

3.  If the appellant responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records/responses received from 
each contacted entity are associated with the 
claims file,  the RO should arrange for the 
Veteran to undergo VA podiatry examination of 
his left foot, by an appropriate physician, 
at a VA medical facility.

The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should conduct range of motion 
testing of the joints of the left foot 
(expressed in degrees).  The physician should 
render specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, excess 
fatigability, and/or incoordination.  If pain 
on motion is observed, the physician should 
indicate the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms noted 
above during flare-ups and/or with repeated 
use; to the extent possible, the physician 
should express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The examiner should also render findings 
pertinent to any skin problems of the left 
foot, to include describing all skin problems 
associated with service-connected 
callus/neuroma of the left foot; and, for 
each skin problem, stating the size of the 
area affected (in inches or centimeters), 
whether the skin problem causes limitation 
motion, is unstable, is painful on 
examination, or otherwise limits function of 
the affected part.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim remaining on appeal in 
light of all pertinent evidence and legal 
authority.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, in adjudicating the claim for 
increase, the RO should apply the provisions 
of 38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the claim 
for increase in light of pertinent evidence 
and legal authority (to include whether 
staged rating of the Veteran's disability, 
pursuant to Hart (cited above) is 
appropriate, as well as whether 
characterization of the left foot disability 
is appropriate).

8.  If the benefit sought on appeal remains 
denied, the RO should furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 
(West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


